DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  

Allowable Subject Matter
Claims 1-4 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-4 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A fuel fill opening structure for a fuel tank comprising: a fuel filler pipe … a tank main body … a fuel fill opening … and a flow guide provided in a fuel introduction region in a vicinity of the fuel fill opening … wherein the flow guide is formed in substantially a U shape, and wherein the flow guide includes: a main guide wall … and a partition wall provided to be continuous with the main guide wall and configured to close a space between an upper surface side of the main guide wall and an inner surface of the fuel filler pipe, the main guide wall includes a bent inclined part that is bent and inclined downward from a middle portion in running from the fuel fill opening side toward the tank main body side.”

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1. 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 4,327,783 (Kanno et al.), which discloses an anti-splash-back device. 
2.) U.S. Patent No. 5,752,553 (Kmiecik et al.), which discloses a fuel filler pipe. 
3.) U.S. Patent No. 6,405,767 (Marsala et al.), which discloses a fuel filler pipe. 
4.) U.S. Patent No. 6,523,582 (Furuta), which discloses a fuel filler port. 
5.) U.S. Patent No. 6,546,972 (Foltz), which discloses a filler neck system. 
6.) U.S. Patent No. 6,705,481 (Temmesfeld), which discloses a guide pipe. 
7.) U.S. Patent No. 8,714,213 (Girgenrath), which discloses a tank filler neck. 
8.) U.S. Patent No. 9,731,596 (Labbe), which discloses a fuel filler adapter. 
9.) U.S. Patent No. 10,800,648 (Zitkovic et al.), which discloses a fuel tank filler pipe. 
10.) U.S. Patent Application Publication No. 2009/0014091 (Kobayashi et al.), which discloses a filler neck structure. 
11.) U.S. Patent Application Publication No. 2009/0084464 (Hagano), which discloses a filler neck. 
12.) U.S. Patent Application Publication No. 2017/0190248 (Kikuya et al.), which discloses a refueling retainer.
13.) U.S. Patent Application Publication No. 2020/0047608 (Dufendach et al.), which discloses a fill pipe assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753